Third District Court of Appeal
                               State of Florida

                        Opinion filed August 18, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1652
                       Lower Tribunal No. 17-13174
                          ________________


                           John Ryan Nerys,
                                  Appellant,

                                     vs.

             Alvaro Vazquez and Lourdes Vazquez,
                                 Appellees.


      An Appeal from the Circuit Court for Miami-Dade County, Veronica
Diaz, Judge.

     Neil Rose (Hollywood); Ginnis & Krathen, P.A., and H Ross Zelnick
and Miguel A. Amador (Ft. Lauderdale), for appellant.

     Holland & Knight LLP, and Frances G. De La Guardia and Suzanne
Aldahan, for appellees.


Before LOGUE, SCALES, and LINDSEY, JJ.

     PER CURIAM.

     Affirmed.